   Case 1:18-cr-00111-CMH Document 20 Filed 04/15/19 Page 1 of 2 PageID# 83



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA                 ,- , ,   ;

                                       Alexandria Division                ,             :   .     v


UNITED STATES OF AMERICA                     )
                                             )        UNDER SEAL
               V-                            )
                                             )        No. l:18-cr-lll
JULIAN PAUL ASSANGE,                         )
                                             )
               Defendant.                    )

    MOTION TO UNSEAL CRIMINAL COMPLAINT AND SUPPORTING AFFIDAVIT


       The United States, through undersigned counsel, hereby moves to unseal the criminal

complaint and supporting affidavit filed on December 21, 2017, in this case. In support thereof,

the government states as follows:

       1.      On December 21, 2017, the Court issued a criminal complaint, based on a

supporting affidavit, charging the defendant with conspiracy to commit computer intrusion, in

violation of Title 18, United States Code, Sections 371, 1030(a)(1), 1030(a)(2), and

1030(c)(2)(B)(ii). On the government's motion, the Court issued an order sealing the criminal

complaint and supporting affidavit "until the defendant is arrested and extradited."

       2.      On March 6,2018,a grandjury returned an indictment charging the defendant with

one count ofconspiracy to commit computer intrusion,in violation ofTitle 18,United States Code,

Sections 371, 1030(a)(1), 1030(a)(2), and 1030(c)(2)(B)(ii). On the government's motion, the

Court issued an order sealing the indictment and arrest warrant until "the time of the arrest of the

defendant."


       3.      On April 11,2019,the defendant was arrested in the United Kingdom in connection

with the above-described indictment. As a result, the indictment is now unsealed. Because the
  Case 1:18-cr-00111-CMH Document 20 Filed 04/15/19 Page 2 of 2 PageID# 84




charge against the defendant is now a matter of public record, the criminal complaint and

supporting affidavit should be unsealed as well.

       4.     For the foregoing reasons, the government requests that the Court unseal the

criminal complaint and supporting affidavit.



                                               Respectfully submitted,

                                               G. Zachary Terwilliger
                                               United States Attorney


                                     By:
                                               Thomas W.Traxler
                                               Assistant United States Attorney
